 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 1 of 20 PageID #:20623



                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


MOTOROLA SOLUTIONS, INC., and         )
MOTOROLA SOLUTIONS MALAYSIA           )
SDN. BHD.                             )
                                      )     Case No. 1:17-CV-01973
                  Plaintiffs,         )
                                      )
            v.                        )     Honorable Charles R. Norgle Sr.
                                      )
HYTERA COMMUNICATIONS                 )     Magistrate Judge Jeffrey Cole
CORPORATION LTD.,                     )
HYTERA AMERICA, INC., and             )     PROVISIONALLY FILED UNER
HYTERA COMMUNICATIONS                 )     SEAL
AMERICA (WEST), INC.                  )
                                      )     CONFIDENTIAL - SUBJECT TO
                  Defendants.         )     PROTECTIVE ORDER
                                      )
                                      )

             HYTERA’S OPPOSITION TO PLAINTIFFS’ SECOND
         RENEWED MOTION TO COMPEL FORENSIC INSPECTION OF
             HYTERA COMPUTERS AND NETWORK SERVERS
     Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 2 of 20 PageID #:20624



                                                  TABLE OF CONTENTS

I.       INTRODUCTION AND BACKGROUND ........................................................................1

II.      A FORENSIC INSPECTION IS UNWARRANTED, UNREASONABLE, AND
         NOT PROPORTIONAL ......................................................................................................3

         A.        Forensic Inspections Are a Drastic Remedy for Only Extreme Cases ....................3

         B.        Motorola’s Proposed Forensic Inspection Is Duplicative and Cumulative
                   of Hytera’s Own Discovery Efforts—And Motorola Knew This Before
                   Filing ........................................................................................................................4

         C.        Not Only Is the Proposed Forensic Inspection Duplicative and
                   Cumulative, It Is Also Incredibly Burdensome, Disruptive, and Possibly
                   Destructive ...............................................................................................................8

         D.        Motorola’s Justifications for Its Proposed Forensic Inspection Are
                   Meritless .................................................................................................................10

III.     ABSENT PROCEEDING UNDER THE HAGUE CONVENTION, THE
         FORENSIC INSPECTION THAT MOTOROLA PROPOSES IS ILLEGAL .................13

IV.      CONCLUSION ..................................................................................................................15




                                                                      i
  Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 3 of 20 PageID #:20625



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Ameriwood Industries, Inc. v. Liberman,
  No. 4:06CV524-DJS, 2006 WL 3825291 (E.D. Mo. Dec. 27, 2006) ......................................12

Diepenhorst v. City of Battle Creek,
   No. 1:05-cv-734, 2006 WL 1851243 (W.D. Mich. June 30, 2006) ...........................................3

Hespe v. City of Chi.,
   No. 13 C 7998, 2016 WL 72407547 (N.D. Ill. Dec. 15, 2016) .................................................4

McCurdy Grp. v. Am. Biomedical Grp., Inc.,
  9 F. App’x 822 (10th Cir. 2001) ..........................................................................................3, 12

Scotts Co. LLC v. Liberty Mut. Ins. Co.,
   No. 2:06-CV-899, 2007 WL 1723509 (S.D. Ohio June 12, 2007) ..........................................13

Other Authorities

Fed. R. Civ. P. 26(b)(1), (2)(C)(i) & (ii) ..................................................................................4, 6, 8

Fed. R. Evid. 706 .............................................................................................................................9

Fed. R. Civ. P. 34(a) ........................................................................................................................4




                                                                      ii
     Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 4 of 20 PageID #:20626



I.       INTRODUCTION AND BACKGROUND

         Motorola puts the “Chinese law” cart before the “Reasonableness” horse. Though, as

explained below, Chinese law prohibits the type of forensic inspection that is embodied in

Motorola’s proposed protocol, the Court need not reach that issue. Rather, Motorola’s request

may be denied by applying fundamental tenants of burden, reasonableness and proportionality.

         The case law makes clear that forensic inspections are a “drastic” and “extreme”

measure, reserved for only the most extraordinary circumstances. And they are certainly not

employed as a matter of course, as Motorola would incorrectly lead the Court to believe. Rather,

given the incredibly burdensome and intrusive nature of such inspections, they are exceptional,

and the relevance, reasonableness and proportionality of the request must be highly scrutinized.

         Indeed, this Court has already twice applied the tenants of burden, reasonableness and

proportionality to reject Motorola’s bid to ransack Hytera’s computers. See Dkt. 234, 5-15-2018

Hrg. Tr. at 5-7 (the Court “revers[ing]” its prior decision granting Motorola’s original forensic

inspection motion upon reconsideration of relevance and propriety); Dkt. 398 at 1 (denying

Motorola’s “renewed” forensic inspection motion based on Motorola’s failure to address

relevance and proportionality). As the Court most recently observed on this subject:

         The court is concerned with the proportionality of the discovery Motorola is
         requesting, especially given massive amount of discovery it has already obtained and
         which it claims in its brief proves that there is Motorola code on Hytera’s computers.

Dkt. 398 at 1 (emphasis added). The Court is absolutely correct—Hytera has produced over

2,500,000 documents, totaling over 20 million pages, and has produced over 55 versions of its

source code. And, as the Court correctly observes, Motorola purports to have built its case, and

even based this very motion, on documents and code that Hytera voluntarily produced. What’s

more, as Hytera previously informed Motorola—almost an entire month before Motorola

renewed its request for a forensic inspection—Hytera has already performed a forensic

                                                 1
 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 5 of 20 PageID #:20627



inspection, including recovery of deleted files, on the identified custodians’ laptops. Ex. A, Luo

12-15-2018 Dep. Tr. at 89:7-11; 102:18-103:9. Indeed, Hytera’s forensic inspection efforts have

recovered documents from the laptop of one of the identified custodians that purport to be

Motorola source code. Hytera voluntarily produced these files, and referenced them in a recently

supplemented interrogatory response addressing Motorola’s most pressing questions of whether

anyone at Hytera possessed Motorola’s code on their computers. As evidenced by this

voluntarily provided discovery, Hytera is clearly not “hiding the ball.”

       If the foregoing were not enough to convince the Court that Motorola’s demanded

forensic inspection is neither reasonable nor proportional, Motorola’s treatment of this issue

removes any doubt. As the Court will certainly recall, Motorola initially raised the specter of a

forensic inspection nearly a year ago in the context of Hytera’s statute of limitations summary

judgment motion. Motorola contended that such an inspection was necessary to its defense

against Hytera’s motion. See, e.g., Dkt. 175 at 1. Then, after forcing the Court to consider 5

briefs and conduct 3 hearings related to the propriety of a forensic inspection, Motorola went

ahead and filed its opposition to Hytera’s summary judgment motion without the forensic

inspection Motorola had previously represented was required. Upon learning this, the Court

realized it had been “seduced . . . into going off the wrong way” by Motorola and therefore,

“reverse[d] [it]self” and denied Motorola’s forensic inspection motion. See Dkt. 234, 5-15-2018

Hrg. Tr. at 5-6, 12; see also id. at 9 (“[I]f [Motorola] thought [the forensic inspection] was

relevant to summary judgment, [Motorola] should have interrupted the briefing on that issue . . . .

The mere fact that [Motorola] went ahead and filed [its opposition] and thought whatever

you did was enough is – speaks volumes with me.”) (emphasis added).

       With its motion for a forensic inspection denied based on its own tacit admission of



                                                  2
  Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 6 of 20 PageID #:20628



irrelevance, Motorola vowed to re-raise its request when the general fact discovery period

opened. Id. at 13-14. And general fact discovery thereafter opened on July 10, 2018. Dkt. 252.

But Motorola did not re-raise its request for a forensic inspection in July 2018. Nor did Motorola

think it was urgent or meritorious enough to re-raise in August, September, October, November

or December of 2018 either. It was not until 6 months after general discovery opened, on

January 11, 2019, that Motorola dusted this issue off and finally made good on its threat. Dkt.

389. But by the time this thrice-resurrected motion is argued on March 20, 2019, fact discovery

will close in just over three weeks, on April 12, 2019. It is apparent that Motorola seeks to run

out the clock and use this self-inflicted time crunch as a lever to force the Court into side-

stepping the procedures of the Hague Convention and trampling upon the sovereignty of China.

Having delayed re-raising this request for so long, Motorola cannot credibly assert that whatever

speculative fruits may result from this incredibly invasive and burdensome investigation are so

important and critical to this case as to warrant such “drastic” and “extreme” relief.

       Therefore, as with the prior incarnation of Motorola’s request for a forensic inspection,

Motorola’s tacit admission as to the utter lack of relevance and importance of this issue “speaks

volumes.” The Court should not again allow itself to be “seduced . . . into going off the wrong

way” and should instead deny this baseless motion for a third and final time.

II.    A FORENSIC INSPECTION IS UNWARRANTED, UNREASONABLE, AND
       NOT PROPORTIONAL

       A.      Forensic Inspections Are a Drastic Remedy for Only Extreme Cases

       The case law makes clear that forensic examination of a party’s computer is a drastic

remedy reserved for only the most extreme cases. See, e.g., McCurdy Grp. v. Am. Biomedical

Grp., Inc., 9 F. App’x 822, 831 (10th Cir. 2001) (referring to forensic inspection as a “drastic

discovery measure”); Diepenhorst v. City of Battle Creek, No. 1:05-cv-734, 2006 WL 1851243,


                                                  3
 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 7 of 20 PageID #:20629



*4 (W.D. Mich. June 30, 2006) (grouping forensic inspection in with other “extreme, expensive,

or extraordinary means to guarantee compliance” in discovery).

       Therefore, the Court’s previously expressed concerns regarding the reasonableness, scope

and proportionality of Motorola’s requested forensic inspection are well founded. See Dkt. 398

at 1 (“The court is concerned with the proportionality of the discovery Motorola is requesting,

especially given massive amount of discovery it has already obtained and which it claims in its

brief proves that there is Motorola code on Hytera’s computers.”). Indeed, Judge Alonso

approved of Magistrate Judge Mason’s application of reasonableness, scope and proportionality

to deny a motion to compel forensic inspection. Hespe v. City of Chi., No. 13 C 7998, 2016 WL

72407547, at *7 (N.D. Ill. Dec. 15, 2016). The court observed:

       Inspection or testing of certain types of electronically stored information or of a
       responding party’s electronic information system may raise issues of confidentiality or
       privacy. The addition of testing and sampling to Rule 34(a) with regard to documents and
       electronically stored information is not meant to create a routine right of direct access
       to a party's electronic information system, although such access might be justified in
       some circumstances. Courts should guard against undue intrusiveness resulting from
       inspecting or testing such systems.

Id. at *4 (quoting Fed. R. Civ. P. 34, Advisory Committee Notes—2006 Amendment) (emphasis

is Judge Alonso’s). To be clear, Rule 34(a) expressly references and incorporates the scope

limitations of Rule 26(b), which mandates proportionality, reasonableness, evaluation of burden,

and additionally mandates rejection of discovery that is cumulative or duplicative. Fed. R. Civ.

P. 34(a); Fed. R. Civ. P. 26(b)(1), (2)(C)(i). Therefore, the exceptional remedy of the forensic

inspection must be weighed against its relevance, reasonableness and proportionality.

       B.      Motorola’s Proposed Forensic Inspection Is Duplicative and Cumulative of
               Hytera’s Own Discovery Efforts—And Motorola Knew This Before Filing

       As this Court alluded to in its reference to the “massive amount of discovery” that

Motorola “has already obtained,” Hytera has voluntarily produced over 2,500,000 documents,


                                                 4
  Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 8 of 20 PageID #:20630



totaling over 20 million pages. Hytera collected documents and electronic materials from over

two dozen individual custodians—including all 8 of the individuals targeted by Motorola’s

motion—and numerous other repositories, including Hytera’s also-targeted SVN system.

        For each of the 8 targeted individuals, their laptops were collected and provided to

Hytera’s outside e-discovery vendor, Epiq, for processing. Ex. B, Luo Decl., ¶¶ 4-5. Epiq then

took an image of the entire hard drive of each laptop and ran a data recovery process. Id. ¶ 6.

This data recovery process includes use of a forensic inspection tool called X-Ways Forensics.

Id. “X-Ways Forensics is an advanced work environment for computer forensic examiners [that]

finds deleted files and search hits that the competitors will miss . . . .” Id. ¶ 7 (quoting

http://www.x-ways.net/forensics/). Among the features offered by X-Ways, and applied by Epiq

to the custodial images, are “[a]utomatic identification of lost/deleted partitions,” “[r]ecursive

view of all existing and deleted files in all subdirectories,” and the ability to find “more traces of

deleting [sic] files than competing programs, thanks to superior analysis of file system data

structures, including $LogFile in NTFS, .journal in Ext3/Ext4.” Id. These processed hard drive

images were searched using search terms, and documents were produced, according to the State

Secret Protocol described in the Court’s Order of November 16, 2018 (Dkt. 352). Id. ¶ 8. By

Motorola’s admission, the search terms run according to Hytera’s discovery process were more

comprehensive than the terms that would be applied under even Motorola’s forensic inspection

protocol. Dkt. 406 at 9 (“These search terms [in the proposed forensic inspection protocol] are

far narrower than those Hytera used in connection with its document productions.”) (emphasis

Motorola’s). Moreover, Hytera has already searched these laptops for source code that was

allegedly copied from Motorola and voluntarily produced source code files recovered from a

recently-located computer. Ex. B, Luo Decl., ¶¶ 17-18.



                                                   5
 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 9 of 20 PageID #:20631



       Therefore, insofar as Hytera has already performed a forensic inspection of laptops for

the 8 custodians targeted in its motion—using an outside vendor employing forensic inspection

software, and applying search terms that are more comprehensive than those in Motorola’s

proposed protocol—no further forensic inspection is necessary or appropriate. See Fed. R. Civ.

P. 26(b)(2)(C)(i) (disallowing discovery that “is unreasonably cumulative or duplicative, or can

be obtained from some other source that is more convenient, less burdensome, or less

expensive”); see also Fed. R. Civ. P. 26(b)(2)(C)(iii).

       Most troubling, Motorola already knew, at least as early as a month before it renewed its

motion for a forensic inspection, that Hytera has already performed a forensic inspection,

including recovery of deleted files, on the identified custodians’ laptops. This was raised during

the December 15, 2018 Rule 30(b)(6) deposition of Hytera regarding the collection and

production of certain source code files:

       Q. In searching these individuals’ hard drives, did you search for deleted files?
       A. So according to my understanding, for the -- to restore the deleted files is one of the
       steps taken by our data vendor, so my understanding would be yes.
                                             ***
       Q. Okay. Have you obtained any information from Sam [Chia] or Y.T. [Kok] about the
       missing source code?
       A. I don't know what you mean by “information”, but I did tell them that we need to
       collect their work computers and their emails to carry out mirroring and data processing.
       Q. And when you got their laptops, were you able to tell whether or not anything had
       been recently deleted?
       A. This is the work that is done by our data vendor for, you know, evidence collection.
       Q. And I'm asking you for the output of it. Did you learn that they had deleted anything
       recently before handing in their laptops? …
       A. I don't know. I did not ask them these questions, and they have done their work
       according to the protocol processes, and they had provided the processed data to our
       counsel for further analysis.

Ex. A, Luo 12-15-2018 Dep. Tr. at 89:7-11; 102:18-103:9. Notwithstanding its awareness that

an additional forensic inspection would be cumulative, Motorola re-raised this issue anyway.

       Hytera’s SVN system, also targeted by Motorola’s motion, is a software versioning and


                                                 6
 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 10 of 20 PageID #:20632



control system. Ex. B, Luo Decl., ¶¶ 18. The SVN system is primarily a source code

repository and contains source code files for not only Hytera’s DMR products, but also for many

other Hytera product lines that are not implicated by this lawsuit. Id. Although the SVN system

does not support searching document contents using keywords, Hytera has collected from its

SVN system, and produced to Motorola, at least 58 versions of its DMR source code. Id. ¶ 21.

Hytera has also produced, and continues to collect and produce, non-source code files from

portions of the SVN system that have DMR-related materials. Id. Moreover, as with the laptop

images discussed above, Hytera has already searched the SVN system for any misappropriated

Motorola source code. Id. ¶ 22.

       Due to its nature and the volume of materials, the SVN system cannot be copied or

imaged as contemplated by Motorola’s forensic inspection protocol. Id. ¶ 21; see also Dkt. 405-

1 at 3. However, the SVN system can generate revision histories that show when files were

created, modified or deleted. Id. ¶ 20. Motorola has previously requested, and Hytera has

provided, certain such revision history logs from the SVN system. Id. The SVN revision history

logs that Hytera has provided, already answer the very question that Motorola asserts its

proposed forensic inspection will answer: “determin[ing] the Motorola files in Hytera’s

possession, where key stolen files were stored, how they moved around Hytera’s computers and

servers, and how, when, and by whom they were deleted or otherwise precluded from

production.” Dkt. 406 at 14. Therefore, because the revision history logs that Hytera has

provided already answer the questions that Motorola seeks from the forensic inspection, no

forensic inspection of the SVN system (even if it was possible) is warranted or appropriate.

       Identically to how Motorola long-ago knew that Hytera has already done a forensic

inspection of the requested custodians’ laptops, as discussed above, Motorola also learned (or



                                                7
    Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 11 of 20 PageID #:20633



reconfirmed) during the same December 15, 2018 Rule 30(b)(6) deposition that the SVN system

could generate these revision logs showing whether files were deleted. Ex. A, Luo 12-15-2018

Dep. Tr. at 117:17-119:6 (witness testifying: “[w]ith regard to the deletion of library files, it

could be found on our record on the SVN, and we could find them and provide to our counsel”).

          Motorola also long-ago knew that the forensic inspection of the SVN system that

Motorola seeks is not technically feasible. Indeed, even back in April 2018, Motorola’s proposal

expressly contemplated that the Examiner would not be able to create an image of the SVN

system. Dkt. 211-1 at 3. Incredibly, Motorola’s proposed workaround is to provide the Examiner

with unfettered “direct[] access” to Hytera’s live, sensitive, and business-critical, SVN system.

Id. Hytera’s SVN system manages source code files for not only Hytera’s DMR products, but

also for many other product lines that are not implicated by this lawsuit. Ex. B, Luo Decl., ¶ 19.

Therefore, the “SVN system is critical to Hytera’s business and disruption of this system would

be devastating to Hytera.” Id. Already foreseeing a dispute, the protocol contemplates further

meet-and-confers, further motion practice, and further Court intervention. Id. All for discovery

that is duplicative of what Hytera has already provided.

          C.     Not Only Is the Proposed Forensic Inspection Duplicative and Cumulative, It
                 Is Also Incredibly Burdensome, Disruptive, and Possibly Destructive

          As discussed above, Motorola’s demanded forensic inspection, even under the best

circumstances, is duplicative and cumulative of discovery efforts already undertaken by Hytera.

This alone merits dismissal of Motorola’s motion. See Fed. R. Civ. P. 26(b)(2)(C)(i). But if that

were not enough, Motorola’s demanded forensic inspection would also be incredibly

burdensome and disruptive to Hytera. And the potential for compromising the integrity of

Hytera’s business-critical networks is so likely that it is fully contemplated by the protocol.1


1
    Overlaying the discussion of burden herein is the fact that, as a People’s Republic of China

                                                   8
 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 12 of 20 PageID #:20634



       The forensic inspection that Motorola demands involves an “Examiner,” who is

appointed by the Court and is the Court’s adviser pursuant to Fed. R. Evid. 706. Dkt. 405-1 at 1.

Hytera has no control over the Examiner. Id. at 6 (“Hytera shall have no control over the

[Examiner’s] analysis performed.”) (emphasis added). Hytera may not even communicate

with the Examiner absent Court approval. Id. at 1, 5. Hytera is expected to blindly cooperate

with the Examiner and assent to its demands “without unreasonable delay.” Id. at 2. Part of this

unquestioning cooperation is allowing the Examiner to set up shop at Hytera (in a “secure room”

that Hytera must provide) and bring in its own “servers or other forensic lab equipment.” Id. at

4. The Examiner (and unknown numbers of “Examiner’s staff”) will have “open access” to

Hytera’s facilities, for a minimum weekly stay of 45 hours (and, if requested, nights and

weekends too). Id. Constrained by only the close of the fact discovery period in this case, there

is no contemplated limit on the number of weeks that the Examiner and its staff will maintain

residence at Hytera. See id. What’s more, not only is Hytera forbidden from communicating

with the Examiner, as discussed above, but Hytera is not even allowed to watch the Examiner—

with a limited exception for when the Examiner compromises Hytera’s live, business-critical

SVN system, as discussed below. Id. at 4.

       As noted in the preceding section, Hytera’s SVN system cannot be copied or imaged—a

safeguard that would aid in protecting the integrity of Hytera’s live SVN system (which, as also

noted above, manages source code files for numerous Hytera product lines, making it “critical to

Hytera’s business”). Though Motorola has long been aware of the inability of the Examiner to


government contractor, Hytera’s servers contain classified government information. Ex. C,
Wagner Decl. ¶ 21. The specific concerns implicated by Chinese law are addressed below—and,
to be sure, these considerations must be evaluated as part of the burden of the proposed
inspection. However, this section is intentionally content neutral to illustrate the incredibly
burdensome nature of the protocol, independent of the sensitive nature of the information
contained on Hytera’s systems.

                                                9
    Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 13 of 20 PageID #:20635



safeguard Hytera’s critical systems, it nonetheless persists with requesting unfettered “direct[]

access” to Hytera’s live SVN system. Id. at 3.2    And, disruption and compromise of Hytera’s

critical SVN system not just a mere possibility—it is a contemplated contingency of the

protocol. Id. at 4-5. Indeed, though Hytera is forbidden from talking to or watching the

Examiner, if Hytera independently discovers that the Examiner’s secret, behind-the-scenes,

activities “potentially impact the integrity of its SVN server or the files on it” (presumably, only

after its critical systems fail because Hytera cannot monitor the Examiner), Hytera must scramble

to get Motorola’s participation in a “joint” notification to cease the Examiner from causing

further harm. Id. at 5. Even then, such suspension is only “temporary”—and, as with other

overreaching aspects of the proposal, will require further meet-and-confers, further motion

practice, and further Court intervention—all at great burden to Hytera, and to the Court. Id.

         Rather than wait to take up the issue of burden after the damage has been done (perhaps

irreparably) to Hytera’s systems and business, the Court should weigh the above-described

duplicative and unnecessary nature of Motorola’s request against the immense burden of the

invasive, disruptive, and potentially destructive protocol and deny Motorola’s request.

         D.     Motorola’s Justifications for Its Proposed Forensic Inspection Are Meritless

         Motorola’s justification for its forensic inspection may be fairly summarized as follows.

Alleged misappropriation of confidential information took place in 2008. Dkt. 1 ¶¶ 5-7.

Motorola delayed bringing suit until March 2017. See id. Upset that its theories of grand

conspiracy of misappropriation are simply not borne out by the evidence in the case a decade

later, Motorola concocts another, grander conspiracy of a cover-up—one so perfectly executed
2
  Though Motorola’s proposed protocol pays lip service to the Examiner using its “best efforts”
to avoid disruption, Dkt. 405-1 at 4, it is unclear how permitting the Examiner to have “direct”
access to Hytera’s critical SVN system will not disrupt Hytera. Indeed, though Hytera is
forbidden from communicating with the Examiner, id. at 1, 5, the Examiner is permitted
unfettered access to Hytera’s staff, id. at 3, facilities, id. at 4, and SVN system, id. at 3.

                                                  10
    Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 14 of 20 PageID #:20636



and concealed, that only a full-on ransacking of Hytera’s computers can reveal it.

         Rather than consider the most probable explanation—that evidence (if there ever was

any) is almost certain to become lost to the sands of time when Motorola unreasonably delays in

bringing suit for a decade—Motorola faults Hytera for its own failures of proof. So indignant is

Motorola that Hytera and its executives would deny allegations that Motorola has not proved,

and that Hytera’s own investigation has not found, Motorola absurdly asserts that those denials

themselves are somehow evidence of wrongdoing. Dkt. 406 at 2. And, when Hytera voluntarily

produced documents purporting to be Motorola source code files —which Hytera uncovered

through its own diligent investigation and own forensic inspection of the very laptops that

Motorola seeks to re-do here—Motorola asserts that the timing of this production was another

conspiracy, and could not possibly be due to the fact that the subject laptop was an ancient one

that had to be tracked down due to Motorola’s unreasonable delay in bringing this suit.3 Id.; see

also Ex. B, Luo Decl., ¶¶ 15-16.

         Similarly, Motorola points to circumstantial evidence that certain files allegedly once

existed on a laptop belonging to Sam Chia, and asserts that the fact that Hytera has not found

them is confirmation that a forensic inspection is required. Dkt. 406 at 13. But once again, if

anything or anyone is to blame, it is Motorola’s delay in bringing suit, and not a Hytera

conspiracy. Indeed, Hytera’s investigation indicates that, if such files ever existed on one of his

laptops (and there is no evidence that they did), the subject laptop is another ancient one. See

Ex. B, Luo Decl., ¶¶ 9-14. But unlike the ancient laptop discussed above that Hytera was able



3
  Hytera located these files on a laptop computer assigned to Phaik Ee Ooi that Ms. Ooi failed to
provide during the document collection process. Ex. B, Luo Decl., ¶¶ 15-17. Hytera located this
particular laptop through its diligent search efforts, but only after Ms. Ooi had already left
Hytera. Id. Hytera is investigating whether these files constitute confidential Motorola
information, and how Ms. Ooi came into possession of these files.

                                                 11
    Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 15 of 20 PageID #:20637



to track down, this one was reported to have been lost in 2013 (long before Motorola brought this

suit, but long after Motorola could have brought it). Id. ¶10. Suffice it to say, a laptop that was

lost years ago cannot be forensically inspected. Epiq did, however, apply its forensic tools to

search Mr. Chia’s other laptops, and could not find the files Motorola seeks. Id. ¶¶ 11, 14.

         Finally, Motorola points to “thousands of lines of Hytera code that are identical to

Motorola code,” and a handful of other documents and communications, which Motorola asserts

are part of a “record [that] repeatedly confirms that Hytera took Motorola’s confidential

information.” Dkt. 406 at 12-13. What Motorola’s bold claims overlook—but which the Court

astutely observed—is that Motorola cannot claim that “massive amount of discovery it has

already obtained” necessitates a forensic inspection, while at the same time claiming that such

discovery already “proves that there is Motorola code on Hytera’s computers.” Dkt. 398 at 1.

Motorola’s reliance upon this ample discovery confirms that Hytera is not “hiding the ball.”

         The above descriptions of Hytera’s efforts (Section II.B.), the burden the requested

inspection would impose on Hytera (II.C.) and the invalidity of Motorola’s complaints (II.D.) all

confirm that the circumstances here are much different than the extreme circumstances that

warranted a forensic inspection in the cases that Motorola cites.4 Hytera has done everything

required by its discovery obligations, and perhaps a great deal more, to provide Motorola the

4
  For example, in Ameriwood Indus. v. Liberman, No. 4:06CV524-DJS, 2006 WL 3825291, at *4
(E.D. Mo. Dec. 27, 2006), there were serious questions as to whether the responding parties had
provided information responsive to certain discovery requests, as evidenced by “discrepancies or
inconsistencies” in their responses. Here, besides pointing to the aforementioned “massive
amount” of discovery that Hytera voluntarily provided, Motorola points to only suspicions that
additional files are being withheld. Dkt. 406 at 12-13. But Motorola’s skepticism about
Hytera’s discovery compliance is insufficient to justify forensic inspection. See McCurdy, 9 F.
App’x at 831 (“Although ABGI was apparently skeptical that MG produced copies of all
relevant and nonprivileged documents from the hard drive(s), that reason alone is not sufficient
to warrant such a drastic discovery measure.”); Scotts Co. LLC v. Liberty Mut. Ins. Co., No.
2:06-CV-899, 2007 WL 1723509, at *2 (S.D. Ohio June 12, 2007) (“Plaintiff's speculation is, in
the view of this Court, entirely insufficient.”).

                                                 12
 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 16 of 20 PageID #:20638



information it seeks—notwithstanding Motorola’s unreasonable delay in bringing this suit.

III.   ABSENT PROCEEDING UNDER THE HAGUE CONVENTION, THE
       FORENSIC INSPECTION THAT MOTOROLA PROPOSES IS ILLEGAL

       Hytera’s concerns about Motorola’s proposal to trample the sovereignty of China in

violation of Chinese law are not a mere roadblock to discovery, as Motorola wishes to cast them.

Rather, these are safeguards to protect legitimate Chinese interests. And they are not

insurmountable—as Hytera had repeatedly explained in the past, Motorola could have proceeded

under the Hague Convention. Rather than proceeded under the Hague over a year ago when it

first raised this issue (or even 6 months ago when general discovery opened), Motorola delayed

in what can only be interpreted as an attempt to run out the clock and impose some manufactured

sense of urgency on the Court. But as explained below, proceeding under the Hague is still

required. And it is Motorola’s fault alone if there is not enough time for it to do so.

       Motorola’s Chinese law arguments boil down to a false equivalency between its proposed

inspection, on the one hand, and the discovery that Hytera has already voluntarily conducted, on

the other. To be sure, and as described at great length above, Hytera has voluntarily provided

substantial discovery in this case, including conducting its own forensic inspection of its

computers, without violating Chinese law. There is, however, one key and fundamental

difference between Motorola’s proposed forensic inspection and Hytera’s voluntarily conducted

discovery: control. Whereas Hytera’s own discovery has been conducted using law firms and

discovery vendors that Hytera exclusively controls, Motorola’s proposed protocol would be

conducted by an “Examiner,” who is an agent under the control of this Court and, insofar as it is

collecting evidence for Motorola, it is an agent of Motorola’s by proxy. See Ex. C, Wagner

Decl., ¶¶ 24. The Examiner does not work for Hytera and Hytera has no control over it. See

Section II.C. The express language of the protocol removes any doubt: “Hytera shall have no


                                                 13
    Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 17 of 20 PageID #:20639



control over the [Examiner’s] analysis performed.” Dkt. 405-1 at 6 (emphasis added).

         Article 277 of the PRC Civil Procedure Law prohibits adverse parties and foreign courts

from conducting investigations and evidence collection activities on Chinese soil for use in a

foreign proceeding, unless authorized in accordance with an applicable international treaty (such

as the Hague) or, in the absence of an applicable treaty, through diplomatic channels. Wagner

Decl., ¶¶13-14. It is for this reason, and it is not disputed here, that Article 277 prohibits foreign

adverse parties from taking U.S. case depositions on Chinese soil without authorization. Id. at

¶14. In the same way, (and perhaps more so given that the forensic inspection is more invasive

than a deposition), Article 277 would prohibit Motorola’s proposed forensic inspection—

conducted by an Examiner outside of Hytera’s exclusive control—as “investigative and evidence

collection activities” in China by a foreign adverse party and/or foreign court. Id. ¶ 15.

         Motorola concedes that “Article 277 only applies when discovery is collected by

foreigners.” Dkt. 406 at 5 (emphasis Motorola’s). But Motorola argues, incorrectly, that the

question turns on ethnicity or nationality. Id. It does not. Rather, the question is one of loyalty

and control. Ex. C, Wagner Decl., ¶¶ 16, 18-19. Article 277 does not allow a Chinese national

under the control or loyalty of a foreign adverse party or court to collect evidence by proxy. Id.

Therefore, without proper resort to the Hague, the forensic inspection proposed by Motorola

would be illegal as a matter of Chinese law. Id. ¶ 20.5

          Having established that Article 277 prohibits an unauthorized inspection, Hytera

5
 What’s more, insofar as Hytera is a government contractor for PRC government classified
projects in the national security sector, and its computers are known to include PRC state secrets
and PRC classified documents, PRC criminal statues—Articles 111 and 398 of the PRC Criminal
Law—would subject the involved parties to potential (and substantial) criminal liability if PRC
secret materials were accessed without authorization. Ex. C, Wagner Decl., ¶¶ 21-23. Even if he
or she were a Chinese national, the Examiner—who would not be “working for Hytera,” as
explained above—would need PRC approval (including security checks and confidentiality
agreements) to access these materials. Id. ¶¶ 24-25.

                                                  14
    Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 18 of 20 PageID #:20640



incorporates its prior discussions of the comity factors. Dkt. 202 at 6-12; Dkt. 225 at 7-15.

         However, for the “importance of the discovery” and “alternative means” factors, Hytera

additionally notes that its own extensive discovery efforts, discussed in Section II.B., as well as

Motorola’s 6-month delay in re-raising this issue after general discovery opened, discussed in the

Background, underscore that the requested inspection is unimportant and cumulative.

         Regarding the “specificity” factor, Hytera additionally notes that the proposed protocol is

not specific at all. It purports to include files with “partially the same md5 ‘hash value,’” which

could mean virtually any file. Dkt. 405-1 at 5 (emphasis added). And, notwithstanding the

inclusion of keywords and other parameters, the inspection also includes a catch-all that renders

the scope to be virtually unlimited:

         The Examiner shall be permitted to search, review, and analyze data or information on
         the Forensic Images in their entirety, including active files, data fragments, log files,
         application data, and unallocated or deleted space, and other artifacts that can lead to
         an understanding of content and historical use, as related to the claims and defenses
         in this litigation.

Id. at 6 (emphasis added).

         Regarding the “hardship” factor, Hytera additionally notes the burden of the inspection,

discussed in Section II.C., as well as the risk of prosecution for complying with such inspection.6

IV.      CONCLUSION

         For the foregoing reasons, Hytera respectfully requests that this Court deny Motorola’s

request for a forensic inspection.



6
  Motorola is incorrect that a lack of published Chinese cases would indicate that certain Chinese
laws were not enforced. Dkt. 406 at 7. The PRC legal system is a predominantly code-based
civil law jurisdiction and case decisions rarely provide primary legal authority. Ex. C, Wagner
Decl. ¶¶ 6-7. Cases involving PRC state secrecy may not be published online. Id. ¶ 8. Thus, the
absence of published cases applying a law does not allow one to draw any conclusions as to how
the law—and particularly secrecy laws—may be applied in practice. Id. ¶ 7. Moreover, the
current tension between the U.S. and China heightens the risk of enforcement. Id. ¶¶ 27-28.

                                                 15
 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 19 of 20 PageID #:20641




Date: February 27, 2019                 Respectfully submitted,

                                        /s/ Boyd Cloern
                                        Boyd Cloern (pro hac vice)
                                        bcloern@steptoe.com
                                        Michael Allan (pro hac vice)
                                        mallan@steptoe.com
                                        Jessica Rothschild (pro hac vice)
                                        jrothschild@steptoe.com
                                        Kassandra Officer (pro hac vice)
                                        kofficer@steptoe.com
                                        STEPTOE & JOHNSON LLP
                                        1330 Connecticut Avenue NW
                                        Washington, DC 20036
                                        Telephone: (202) 429-300
                                        Facsimile: (202) 429-3902

                                        Daniel Stringfield
                                        dstringfield@steptoe.com
                                        Tron Fu
                                        tfu@steptoe.com
                                        STEPTOE & JOHNSON LLP
                                        115 South LaSalle Street, Suite 3100
                                        Chicago, IL 60603
                                        Telephone: (312) 577-1300
                                        Facsimile: (312) 577-1370

                                        Mark McDougall (pro hac vice)
                                        mmcdougall@calfee.com
                                        Joshua Ryland (pro hac vice)
                                        jryland@calfee.com
                                        Todd Tucker (pro hac vice)
                                        ttucker@calfee.com
                                        CALFEE, HALTER & GRISWOLD LLP
                                        The Calfee Building
                                        1405 East Sixth Street
                                        Cleveland, OH 44114
                                        Telephone: (216) 622-8200
                                        Facsimile: (216) 241-0816

                                        Attorney for Defendants Hytera Communications
                                        Corp., Hytera America, Inc., and Hytera
                                        Communications (West), Inc.




                                       16
 Case: 1:17-cv-01973 Document #: 409 Filed: 02/27/19 Page 20 of 20 PageID #:20642




                              CERTIFICATE OF SERVICE

      I, Boyd Cloern, an attorney, hereby certify that on February 27, 2019, I caused a true and

correct copy of the HYTERA’S OPPOSITION TO PLAINTIFFS’ SECOND RENEWED

MOTION TO COMPEL FORENSIC INSPECTION OF HYTERA COMPUTERS AND

NETWORK SERVERS to be served via the Court’s ECF system upon all counsel of record.

                                                   /s/ Boyd Cloern
                                                   Boyd Cloern
